internal_revenue_service number release date index no cc psi plr-118219-00 in re legend ph dear this responds to your date request for a ruling whether ph is eligible for a credit or refund under sec_6416 of the internal_revenue_code of the excise_tax it pays on gasoline under the circumstances described below the following facts and representations have been submitted in the request ph is a position_holder with respect to gasoline in a terminal ph proposes to enter into an agreement agreement with a wholesale_distributor of gasoline wholesaler and a credit card issuer issuer under which certain state and local governments and nonprofit educational organizations state would use issuer’s card to buy gasoline for its exclusive use from wholesaler as a condition to receiving a card from issuer state would provide issuer a statement that contains the substance of the certificate of ultimate_purchaser described in sec_48_6416_b_2_-3 of the manufacturers and retailers excise_tax regulations state also would provide issuer a statement that it will not claim a refund under sec_6421 relating to the gasoline under the agreement ph would sell gasoline to wholesaler at a tax-included price when the gasoline is removed from the terminal at the terminal rack ph would pay the tax to the government on this removal wholesaler would sell the gasoline to state state would buy the gasoline using issuer’s card state would pay issuer the pump price for the gasoline less the amount of the federal excise_tax issuer would pay ph the pump price for the gasoline less the amount of the federal excise_tax ph would pay wholesaler the pump price for the gasoline which includes the amount of the federal excise_tax ph would claim a credit or refund and include with its claim the evidence required by sec_48_6416_a_-3 and a statement supported by sufficient available evidence that satisfies the requirements of sec_48_6416_b_2_-3 sec_4081 imposes a tax on certain removals entries and sales of gasoline sec_6402 provides the authority of the irs to credit any overpayment against any liability in respect of an internal revenue tax on the part of the person that made the overpayment and to refund the balance to that person sec_6416 provides that the tax paid under sec_4081 on gasoline is deemed to be an overpayment if the gasoline was sold to a state_or_local_government or nonprofit_educational_organization for its exclusive use sec_6416 provides that a wholesale_distributor that buys gasoline on which the sec_4081 tax has been paid and that sells the gasoline to its ultimate_purchaser is treated as the person and the only person that paid the tax to the government sec_6416 was added to the code by the technical_and_miscellaneous_revenue_act_of_1988 pub l the act the conference_report to this legislation notes that the provision is limited to cases where the gasoline is purchased tax-paid by a wholesale_distributor who sells the fuel directly to a state or other exempt purchaser h_r conf_rep no pincite 1988_3_cb_473 pincite notice_89_29 1989_1_cb_669 provides guidance with respect to the application of sec_6416 the sixth paragraph of notice_89_29 provides that if a wholesale_distributor purchases gasoline at a price that includes the tax sells such gasoline directly to the ultimate_purchaser for an exempt_purpose and meets the other requirements of sec_6416 of the code and this notice then the wholesale_distributor is treated as the person who paid the tax to the government and is the only person eligible to claim a credit or refund under sec_6416 in such a case the person that actually paid the tax on the gasoline is not eligible to claim the credit or refund however if the tax is not included in the price of the gasoline purchased by the wholesale_distributor or the gasoline is not sold directly to the ultimate_purchaser by the wholesale_distributor then only the person who actually paid the tax to the government may file a claim under sec_6416 the ninth paragraph of the notice provides that i n order for the wholesale_distributor to obtain a credit or refund under sec_6416 of the code for gasoline sold to an ultimate_purchaser the wholesale_distributor must submit a statement that it sold the gasoline at a price that did not include the tax and did not otherwise collect the amount of the tax from a purchaser and obtain a certificate of ultimate_purchaser as described in sec_48 b -3 b of the regulations the gasoline in question would be sold to state for its exclusive use thus under sec_6416 the tax paid on the gasoline would be deemed to be an overpayment under sec_6402 a credit or refund is to be allowed to the person that made the overpayment that is the person that paid the tax to the government under sec_6416 however the wholesale_distributor that buys gasoline on which the tax has been paid is treated as the person that paid the tax to the government if the wholesale_distributor sells the gasoline to the ultimate_purchaser ph argues that under notice_89_29 wholesaler should not be treated as the person that paid the tax and that it ph would be the proper person to claim a credit or refund of the tax on gasoline sold to state ph notes that the ninth paragraph of notice_89_29 provides that for a wholesale_distributor to obtain a credit or refund the wholesale_distributor must submit a statement that it sold the gasoline at a price that did not include the tax and did not otherwise collect the amount of the tax from the buyer in this case wholesaler would not be able to submit that statement because wholesaler would have sold gasoline to state at a price that included the amount of the tax that is the pump price and wholesaler eventually would receive the actual pump price from ph because wholesaler would not meet these requirements of notice_89_29 ph concludes that wholesaler would not be eligible to claim a credit or refund and thus ph would be eligible ph is incorrect the ninth paragraph in notice_89_29 describes the procedural requirements that a wholesale_distributor must follow to obtain a credit or refund if the wholesale_distributor is treated as the person that paid the tax to the government however it must first be determined whether a wholesale_distributor is to be so treated the first sentence of the sixth paragraph in notice_89_29 provides that a wholesale_distributor is treated as the person that paid the tax to the government and is the only person eligible to claim a credit or refund under sec_6416 if the wholesale_distributor buys gasoline at a price that includes the tax sells the gasoline directly to the ultimate_purchaser for an exempt_purpose and meets the other requirements of sec_6416 and the notice the first two requirements which reflect the provisions of sec_6416 and the conference_report to the act state the substantive requirements for treating a wholesale_distributor as the person that paid the tax to the government the third requirement simply states the procedural requirements that a wholesale_distributor that meets the first two must satisfy in order to obtain a credit or refund this analysis is supported by the last sentence of the sixth paragraph which provides that the person that actually paid the tax to the government such as a position_holder may file a claim under sec_6416 if the tax is not included in the price of the gasoline purchased by the wholesale_distributor or the gasoline is not sold directly to the ultimate_purchaser by the wholesale_distributor in this case wholesaler would buy gasoline at a price that includes the tax and sell the gasoline directly to the ultimate_purchaser for an exempt_purpose thus wholesaler would be treated as the person and the only person that paid the tax to the government this conclusion is not changed by the fact that wholesaler might not meet the procedural requirements for obtaining a credit or refund accordingly we conclude that based on the facts and representations that have been submitted with the request ph would not be eligible to claim a credit or refund under sec_6416 of the excise_tax it pays on gasoline under the circumstances described above because wholesaler and not ph would be treated as the person that paid the tax to the government this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see dollar_figure of revproc_2000_1 2000_1_irb_4 pincite however when the criteria in dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely associate chief_counsel passthroughs and special industries by ruth hoffman senior technician reviewer branch enclosures copy of this letter copy for sec_6110 purposes
